Citation Nr: 1341151	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-40 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating higher than 10 percent for lumbar spine herniated nucleus pulposus with stenosis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied the benefits sought on appeal.  

In January 2013, the Veteran testified via video before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been added to the claims file.  

In September 2010, the RO granted service connection for radiculopathy of the right and left lower extremities, and assigned separate 10 percent disability ratings, under Diagnostic Code 8520, effective December 1, 2008.  The decision specifically considered the Veteran's reports of numbness and tingling in the lower extremities, to include numbness of the feet.  The Veteran did not appeal that decision and it became final.  In January 2013, the Veteran submitted a claim for service connection for bilateral foot numbness.  As the claim submitted in January 2013 involves the same evidence and reported symptoms, that is, bilateral foot numbness, the RO properly construed this correspondence a claim for increased ratings for the service-connected radiculopathy of the right and left lower extremities.  An October 2013 rating decision denied increased ratings for radiculopathies affecting the bilateral lower extremities.  The Veteran has not filed an appeal concerning the radiculopathy issues, and the claims have not been certified for appeal, and are not before the Board for appellate consideration.  See 38 C.F.R. § 20.200 (2013).

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran initially filed a claim for service connection for uterine fibroids in December 2009.  The claim was denied in an April 2010 rating decision.  Thereafter, following a VA examination in July 2010, by a rating decision in September 2010, the RO granted service connection for dysmenorrhea, menorraghia, uterine leiomyomas, status post-hysterectomy with residual dyspaurenia, and assigned a noncompensable disability rating effective December 1, 2008, the rating was increased to 100 percent effective May 14, 2009, and a 30 percent disability rating effective September 1, 2009, under Diagnostic Code 7618.  In the decision the RO explained that the grant of service connection for the gynecological condition constituted a full grant of the benefits sought on appeal in connection with her request for service connection for uterine fibroids.  The appellant did not express disagreement with the assigned rate or the assigned effective date.  

At the January 2013 personal hearing, the Veteran presented testimony in support of a claim for entitlement to service connection for uterine fibroids.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

Even considering pain and corresponding functional impairment, the Veteran's lumbar spine herniated nucleus pulposus with stenosis has been manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and a combined range of motion greater than 120 degrees without abnormal gait or abnormal spine contour; there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there is no evidence of incapacitating episodes having a total duration of at least two weeks during a 12 month period; and there is no objective evidence of neurological manifestations warranting additional separate ratings, other than those currently assigned for right and left lower extremity radiculopathies.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for lumbar spine herniated nucleus pulposus with stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In this case, in August 2008 and August 2013, the Veteran was provided with compliant VCAA notice regarding what information and evidence that is needed to substantiate her claim for an increased rating for a lumbar spine disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in June 2012.

The Veteran appeared at a hearing before the Board.  She presented oral testimony in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the Acting Veterans Law Judge asked specific questions directed at the basis for the previous denial of the claim for an increased rating for a lumbar spine disorder, identified the evidence needed to substantiate the criteria necessary for a higher rating, asked specific questions directed at identifying the elements of the claim that were lacking, and elicited testimony from the Veteran in regard to the appeal period in question.  In addition, the Acting Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2).  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, post service treatment records, private treatment records and VA examination reports.  The RO attempted to obtain records from the Social Security Administration (SSA), but in February 2012, a negative reply was received.  The SSA indicated that the Veteran's records could not be located.  Thus, further efforts in this regard would be futile. 

The Veteran has not indicated the existence of additional pertinent evidence.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

By way of background, the RO granted service connection for lumbar spine herniated nucleus pulposus and stenosis, and assigned a noncompensable disabling rating, effective December 1, 2008.  In December 2009 the Veteran appealed for a higher rating.  In a rating decision in September 2010, the RO increased the Veteran's disability rating for the lumbar spine disability to 10 percent, effective December 1, 2008, and granted separate disability ratings of 10 percent for lumbar radiculopathy of the right and left lower extremities, respectively.  The Veteran continued to appeal for a higher rating.  The Veteran's service-connected lumbar spine disability is currently rated as 10 percent disabling under Diagnostic Code 5243.  

The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2013). 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, 
or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).  

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

Alternatively, intervertebral disc disease can be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under that Formula, a rating of 10 percent is warranted where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013). 

The Veteran contends that her service-connected lumbar spine disability is worse than the 10 percent disability rating presently assigned.  Specifically, the Veteran claims that her lumbar spine disability is manifested by lumbar spine muscle spasms, pain, fatigue, weakness, incoordination with repetitive use, and associated kyphosis and stenosis, thus she should be granted a higher rating.

The Veteran underwent a VA examination in October 2008.  Historically, the examiner noted an in-service motor vehicle accident in 1996, with subsequent MRI findings of disc bulge and stenosis in 1998.  On examination, the Veteran reported daily pain, rated as 3/10, 10 being the highest, along with tingling and numbness that radiated down the right leg.  Posture and gait were normal.  No focal tenderness, abnormal spine contour, muscle spasm, or guarding were found on examination.  Flexion of the lumbar spine was to 90 degrees; extension was to 30 degrees; right and left lateral flexion was to 30 degrees, bilaterally, and; right and left lateral rotation was to 30 degrees, bilaterally.  There was no additional limitation of motion due to pain, fatigue, lack of endurance, instability, weakness or incoordination, on repetitive movement.  The examiner also noted no change in the range of motion during acute flare-ups.  X-rays revealed vertebrae normally aligned, disc height and vertebral body heights maintained, with no evidence of spondylosis or significant facet atrophy.  The examiner diagnosed herniated nucleus pulposus and stenosis involving the low back with chronic pain.  

VA treatment records show that in January 2009, a clinician noted tenderness on palpation of the lumbosacral spine, along with pain at the extreme limits of motion with muscle spasm.  Motion was otherwise normal.  No gait abnormality was noted.  Subsequent treatment records documented treatment for lumbar spine pain.  

On VA examination in July 2010, the Veteran reported onset of back in 1996 following a motor vehicle accident.  Current symptoms included continuous pain that radiated to the right lower extremity, spasms one to two times per week, stiffness, lack of endurance and fatigability.  The Veteran rated the pain as 8 to 9/10 without medication and as 3/10 with medication.  She endorsed flare-ups in pain approximately 3 times a week, which she treated by increasing her regular medication dosage, rest and with use of a TENS unit on a daily basis.  Cold weather worsened the pain.  She reported inability to run and pain on walking.  She was able to stand 15 to 20 minutes at a time and sit for no longer hour.  The Veteran denied use of assistive devices for ambulation or ever wearing a back brace.  Reportedly, she was able to function in her usual occupation.  She denied incapacitating episodes or physician prescribed bed rest.  

On examination, there was no objective evidence of lumbar spasms, rebound, organomelany or guarding.  She was able to get on and off the examination table without the use of her upper extremities.  There was some mild diffuse tenderness in the bilateral lower quadrants.  Forward flexion was to 75 degrees with pulling and tightness at 75 degrees.  There was tenderness in the midline at the L3-4 region.  Extension was to 30 degree without pain.  Lateral flexion was to 30 degrees, bilaterally, with some tightness and discomfort on the right side.  Lateral rotation was to 30 degrees, bilaterally, without any discomfort.  There was no change in passive or active range of motion with repetitive testing, or additional loss of motion due weakness, incoordination, lack of endurance or instability.  Motor strength was 5/5 in the lower extremities and deep tendon reflexes were symmetrical.  She was able to walk on her heels and toes.  The examiner diagnosed degenerative joint and disc disease with herniated nucleus pulposus and stenosis, along with moderate radicular symptoms in the L5-S1 distribution, worse on the right lower extremity.  

On VA examination in June 2012, the Veteran complained of continuous pain rated as 8 to 9/10 without medication and as 3/10 with medication.  She endorsed flare-ups in pain approximately 4 to 5 times a week, and lasting 3 to 4 hours.  During flare-ups she had to lie down and was unable to do anything.  The pain occasionally radiated into her right lower extremity.  The Veteran denied use of assistive devices for ambulation or use of a back brace.  She was able to stand 10 to 15 minutes at a time and sit for no longer than an hour.  She could walk for 30 minutes and lift approximately 30 pounds.  

On physical examination, forward flexion of the lumbar spine was to 65 degrees with pain.  Extension was to 25 degrees without objective evidence of pain.  Right lateral flexion was to 20 degrees with pain, and left lateral flexion was to 25 degrees with pain.  Right lateral rotation was to 30 degrees with pain and left lateral rotation was to 20 degrees with pain.  There was no additional loss of motion with repetitive movement.  The Veteran exhibited tenderness and mild pain over the lower back spinous process areas, without spasms.  X-rays revealed minimal spondylosis of the lumbosacral junction.  Muscle strength testing and sensory examination of the lower extremities revealed no abnormalities.  There was no muscle atrophy and reflexes were 2+.  Straight leg raising was negative.  She exhibited no signs or symptoms of radiculopathy.  The examiner noted arthritis of the lumbar spine as well as intervertebral disc syndrome.  The Veteran denied incapacitating episodes or physician prescribed bed rest during the preceding 12 months period.  Occupationally, the Veteran was limited in her ability to stand or sit too long.  The examiner noted that she had last been gainfully employed in 2010.   

At the January 2013 personal hearing the Veteran testified that her lumbar spine disability interfered with her ability to perform activities of daily living, to include house work, as well as her ability to bend over, stand or sit for prolonged period of time.  She treated the pain with daily medication since 1996.  She related daily back spasms.  The Veteran indicated that she did not work as she was going to school.  

Initially the Board notes that throughout the appeal, there is no objective evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and on VA examinations in July 2010 and June 2012, the Veteran consistently denied a history of incapacitating episodes during the preceding 12 months period or physician prescribed bedrest.  As there is no evidence of physician prescribed bed rest having a total duration of at least two weeks during any 12 month period, the Veteran does not satisfy the criteria for an increased rating under Diagnostic Code 5243 for intervertebral disc syndrome.  Therefore, the Board finds that the criteria for a higher rating based on incapacitating episodes have not been met. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether she is entitled to a higher rating under the General Rating Formula.  

The ranges of motion of the Veteran's lumbar spine fall at most within the requirements for a 10 percent rating.  In this regard, October 2008 flexion of the lumbar spine was to 90 degrees; extension was to 30 degrees; right and left lateral flexion was to 30 degrees, bilaterally, and; right and left lateral rotation was to 30 degrees, bilaterally, for a combined range of motion of 240 degrees, with no additional limitation of motion due to pain, fatigue, lack of endurance, instability, weakness or incoordination, on repetitive movement.  In July 2010, the Veteran's forward flexion was to 75 degrees with pain, extension was to 30 degree without pain, lateral flexion was to 30 degrees, bilaterally, and lateral rotation was to 30 degrees, bilaterally.  There was no change in passive or active range of motion with repetitive testing, or additional loss of motion due weakness, incoordination, lack of endurance or instability.  As such, the combined range of motion of the thoracolumbar spine was to 225 degrees.  Finally, the VA examiner in June 2012 noted flexion of the lumbar spine to 65 degrees with pain, extension to 25 degrees without pain, right lateral flexion to 20 degrees with pain, left lateral flexion to 25 degrees with pain, right lateral rotation was to 30 degrees with pain and left lateral rotation was to 20 degrees with pain.  There was no additional loss of motion with repetitive movement.  Accordingly, the combined range of motion of the thoracolumbar spine was 185 degrees.  Those ranges of motion would warrant no more than a rating of 10 percent under the general rating formula.  The requirements for a higher rating under the general rating formula, limitation of flexion of the lumbar spine to 60 degrees or less, or combined thoracolumbar motion of 120 degrees or less, have not been shown.  The Board further notes that while the Veteran asserts that she experiences daily spasms in the lumbar spine region, and a VA treatment report in January 2009 noted pain at the extreme limits of motion with muscle spasm, no gait abnormality was noted, and there is no objective evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013).  Thus, a higher rating under the General Rating Formula is not warranted. 

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating under any of the spinal rating criteria applicable.  Consideration 
has been given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  In this regard, there is no evidence of flare-ups in symptoms shown to result in limitation of function of a severity to warrant any higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

To the extent that the Veteran's low back disability has neurological manifestations, the Veteran is already in receipt of separate compensable ratings for left and right-sided radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  An October 2013 rating decision denied increased ratings for radiculopathies affecting the bilateral lower extremities.  The Veteran has not perfected an appeal of that decision  and the appeal has not been certified to the Board for appellate consideration.  Moreover, the Board notes that the ratings currently assigned, which are warranted for mild incomplete paralysis of the sciatic nerve, based on the evidence of record, appear appropriate as the Veteran's complaints are wholly sensory in nature.  38 C.F.R. § 4.124a (2013).  The Board finds that the preponderance of the evidence is against a finding of any additional neurological impairment, including but not limited to loss of bowel or bladder control, consistent with a separate and distinct neurological disability associated with the Veteran's lumbar spine disability warranting a separate compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013). 

The Board has considered the Veteran's assertions of constant pain, daily spasms, functional limitations, and the need to take pain medication.  However, the Veteran's disability level is adequately addressed by the evaluation assigned.  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of her back disability.  Therefore, the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for lumbar spine herniated nucleus pulposus with stenosis.  

As a final matter, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 describe the Veteran's disability level and symptomatology, to include pain and limitation of motion, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on more severe limited motion, incapacitating episodes (as defined by VA regulation) and additional neurological impairment.  She is also separately rated for neurologic manifestations of the lower extremities.  Thus, the Board finds her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's service-connected lumbar spine disability renders her unable to secure or follow a substantially gainful occupation, and the Veteran has not alleged as much.  Indeed, the Veteran specifically stated at her January 2013 Board hearing that she is not working at this time because she is going to school.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.

In sum, based on the evidence of record, entitlement to an evaluation in excess of 10 percent for lumbar spine herniated nucleus pulposus with stenosis is not warranted.  The preponderance of the evidence is also against the assignment of any additional separate neurologic rating, other than those currently in effect.  As the preponderance of the evidence is otherwise against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating higher than 10 percent for lumbar spine herniated nucleus pulposus with stenosis is denied.



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


